DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Heckadon on 6/29/2022.

The application has been amended as follows: 
IN THE CLAIMS:

Claims 1-8 have been cancelled.
In claim 9 line 10-11 the phrase “wherein either of the first or second wrench ends are receivable into a side of the rotating ratchet, and wherein rotation of the release wrench causes the rotating ratchet to move” has been changed to ---wherein at least one of the first or second wrench ends are receivable into a side of the rotating ratchet, and wherein rotation of the release wrench causes the rotating ratchet to move; wherein the first and second wrench ends are notched with a pair of tongs that are receivable into the side of the rotating ratchet---.

Claim 10 has been cancelled.
In claim 11, line 1, the phrase “generally” has been changed to ---substantially---.
In claim 12 line 3, the phrase “generally” has been changed to ---substantially---.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record either taken alone or in combination does not fairly teach or suggest the specifically claimed limitations as recited by Applicant, specifically KR 2015-0002957 or US Patent 1793714 teaches a frame, rotating ratchet, strap, wrench having first and second ends but does not specifically disclose 
wherein the first and second wrench ends are notched with a pair of tongs that are receivable into the side of the rotating ratchet.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E GALLION/Examiner, Art Unit 3654